John Hancock Funds II Supplement dated June 28, 2010 to the Prospectus dated December 31, 2009 GLOBAL FUND INCOME FUND INTERNATIONAL SMALL COMPANY FUND INTERNATIONAL VALUE FUND SMALL COMPANY GROWTH FUND Appendix A (Schedule of Management Fees) is amended to reflect the following advisory fee reductions: Fund APR and Advisory Fee Breakpoint Global Fund 0.850% first $1 billion; and 0.800% excess over $1 billion Aggregate Net Assets include the net assets of the following funds: John Hancock Funds II International Value Fund Income Fund Mutual Shares Fund International Small Cap Fund John Hancock Trust Global Trust International Value Trust Income Trust Mutual Shares Trust Income Fund 1.075% first $50 million; 0.915% next $150 million; 0.825% next $300 million; and 0.800% excess over $500 million Aggregate Net Assets include the Net Assets of the following funds: John Hancock Funds II International Small Cap Fund International Value Fund Global Fund Mutual Shares Fund John Hancock Trust Income Trust International Value Trust Global Trust Mutual Shares Trust When Aggregate Net Assets for the fund exceed $500 million, the advisory fee is 0.800% on all net assets of the fund. International Small Company Fund 0.950%  all net assets International Value Fund 0.950% first $150 million; 0.850% next $150 million; and 0.800% excess over $300 million Aggregate Net Assets include the Net Assets of the following funds: JHF II Global Fund Income Fund International Small Cap Fund Mutual Shares Fund JHT Global Trust Income Trust International Value Trust Mutual Shares Trust When Aggregate Net Assets exceed $300 million, the advisory fee rate is 0.800% on all net assets of the fund. Small Company Growth Fund 1.050% first $250 million; and 1.000% excess over $250 million. Aggregate net assets include the net assets of the fund and the Small Company Growth Trust, a series of John Hancock Trust. When Aggregate Net Assets of the following funds exceed $1 billion, the applicable rate is 1.000% on all net assets of the fund. John Hancock Funds II International Growth Stock Fund Small Cap Opportunities Fund Value Fund John Hancock Trust International Growth Stock Trust Small Company Growth Trust Small Cap Opportunities Trust Value Trust John Hancock Funds II
